DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/29/2022.
Applicant's election with traverse of Group II, Species A in the reply filed on 8/29/2022 is acknowledged.  The traversal is on the ground(s) that the method cannot be performed by hand and Examiner has not demonstrated a materially different process.  This is not found persuasive because while Applicant’s first argument is found persuasive, the apparatus does not require the obtaining of air pressures as required by the method claim, and rather than obtaining the pressures the apparatus could be used to practice a materially different process, in which the pressures are not obtained, for example, one which is only based on vehicle speed, and not concerned with obtaining pressures.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means configured to dynamically modify the first degree of aperture and the second degree of aperture” corresponding to the controller in ¶[0027])
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The requirement is still deemed proper and is therefore made FINAL.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the recitation “the second recycled air inlet” lacks antecedent basis.
Regarding claim 16, the recitation “a controller that determines…” is unclear. The claim does not correspond the specification (see MPEP 2173.03) and appears to be, in light of the 112 (f) interpretation of “means…to dynamically modify,”  a double inclusion of the “controller.”  It is unclear if this is the same as the “means” previously recited, or an additional controller.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 15, and 17-19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Seo (US20130131933).
Regarding claim 10, Seo discloses (see annotated Fig. 1 below, hereinafter Fig. A) a heating, ventilation, and air-conditioning (HVAC) assembly for smart heating and a Recirculation Air Management (RAM) of a motor vehicle, the assembly comprising: a first fresh air inlet (Fig. A) configured for allowing passage of fresh air in proportion to a first degree of aperture (aperture defined by fresh air inlet and door 100) and a first air pressure (pressure of fresh air); and a first recycled air inlet (fig. A) configured for allowing passage of recycled air in proportion to a second degree of aperture (aperture defined by first recycled air inlet and door 100) and a second air pressure; and means (controller 200) configured to dynamically modify (“Tilt mode door” S400 & dynamic controls of Fig. 6) the first degree of aperture and the second degree of aperture to maintain a mixed air pressure constant (inside pressure substantially constant - ¶[0035-0036]) irrespective of one or more parameters (the present application is not associated with the inside temperature or the operation of the air conditioner - ¶[0038]) associated with an inside of a passenger cabin of the motor vehicle, and wherein the first air pressure and the second air pressure are combined to form a required mixed air pressure.

    PNG
    media_image1.png
    657
    723
    media_image1.png
    Greyscale

Fig. A – Annotated Fig. 1 of Seo
Regarding claim 15, Seo discloses the limitations of claim 10, and Seo further discloses 
a blower (300) that combines fresh air and recycled air to obtain the required mixed air pressure; and wherein the blower supplies the required mixed air pressure to the passenger cabin.


Regarding claim 17, Seo discloses the limitations of claim 10, and Seo further discloses 
a temperature of the passenger cabin is maintained constant irrespective of the one or more parameters associated with the inside of the passenger cabin.  The recitations: “a temperature of the passenger cabin is maintained constant irrespective of the one or more parameters associated with the inside of the passenger cabin” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Seo is capable of operating in such a manner.
Regarding claim 18, Seo discloses the limitations of claim 10, and Seo further discloses 
the one or more parameters are selected from a group consisting of: a difference in temperature with an outside of the passenger cabin (the present application is not associated with the inside temperature or the operation of the air conditioner - ¶[0038], and thus cannot be associated with a parameter of a difference in temperature with an outside of the passenger cabin).
Regarding claim 19, Seo discloses a Recirculation Air Management (RAM) air intake for a heating, ventilation, and air- conditioning (HVAC) assembly for smart heating and RAM of a motor vehicle (see annotated Fig. 1 below, hereinafter Fig. A), the assembly comprising: a first fresh air inlet (Fig. A) configured for allowing passage of fresh air in proportion to a first degree of aperture (aperture defined by fresh air inlet and door 100) and a first air pressure (pressure of fresh air); and a first recycled air inlet (Fig. A) configured for allowing passage of recycled air in proportion to a second degree of aperture (aperture defined by first recycled air inlet and door 100) and a second air pressure (pressure of recycled air); and means (controller 200) configured to dynamically modify (“Tilt mode door” S400 & dynamic controls of Fig. 6) the first degree of aperture and the second degree of aperture to maintain a mixed air pressure constant (inside pressure substantially constant - ¶[0035-0036]) irrespective of one or more parameters associated with an inside of a passenger cabin of the motor vehicle (the present application is not associated with the inside temperature or the operation of the air conditioner - ¶[0038]), and wherein the first air pressure and the second air pressure are combined to form a required mixed air pressure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US20130131933) in view of Lee (US20200189356).
	Regarding claim 11, Seo teaches the limitations of claim 10, and Seo does not teach a second recycled air inlet configured for allowing passage of recycled air in proportion to a third degree of aperture and a third air pressure, the third air pressure being a pressure on the second fresh air inlet.
Lee teaches a second recycled air inlet (106 or 108; Fig. 1) configured for allowing passage of recycled air in proportion to a third degree of aperture (aperture defined by 106/108 & 110/112) and a third air pressure (pressure of air therein), the third air pressure being a pressure on the second fresh air inlet, in order to improve the heating performance of the vehicle and prevent fog (¶[0090] & Fig. 7). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seo to include the second inlet of Lee, in order to improve the heating performance of the vehicle and prevent fog (¶[0090] & Fig. 7).
Regarding claim 12, Seo teaches the limitations of claim 11, and Seo as modified further teaches wherein the first degree of aperture, the second degree of aperture, and the third degree of aperture are dynamically modified to obtain the required mixed air pressure, wherein the required mixed air pressure is based on a combination of the first air pressure, the second air pressure, and the third air pressure (“Tilt mode door” S400 & dynamic controls of Fig. 6 – Seo).
	Regarding claims 13/20, Seo teaches the limitations of claim 10/19, and Seo does not teach wherein the means comprise an Engine Control Unit of the motor vehicle coupled to one or more sensors configured to actuate the first fresh air inlet, the first recycling air inlet, or the second recycled air inlet.
Lee the means comprise an Engine Control Unit (130) of the motor vehicle coupled to one or more sensors (see Fig. 7 & ¶[0064]) configured to actuate the first fresh air inlet, the first recycling air inlet, or the second recycled air inlet, in order to improve the heating performance of the vehicle and prevent fog (¶[0090] & Fig. 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seo to include the controls of Lee, in order to improve the heating performance of the vehicle and prevent fog (¶[0090] & Fig. 7).
Regarding claim 14, Seo teaches the limitations of claim 11, and Seo as modified further teaches the first fresh air inlet, the first recycling air inlet, and the second recycled air inlet are configured to dynamically move from a closed position to an open position (“Tilt mode door” S400 & dynamic controls of Fig. 6 – Seo).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763